TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 22, 2019



                                     NO. 03-19-00217-CV


                                  N. P. and J. P., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




      APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   AFFIRMED IN PART; DISMISSED FOR WANT OF PROSECUTION IN PART --
                    OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on March 14, 2019. Having

reviewed the record, the Court holds that N.P. has not prosecuted his appeal. Therefore, the

Court dismisses the appeal of N.P. for want of prosecution. Having otherwise reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s judgment as to J.P. Therefore, the Court affirms the trial court’s judgment in all other

respects. Because appellant, J.P. is indigent and unable to pay costs, no adjudication of costs is

made as to J.P. The appellant, N.P. shall pay the filing fee related to the filing of his notice

of appeal.